Title: From John Adams to Richard Rush, 13 June 1813
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy May June 13th. 1813

Your kind Letter of the 6th has interested me more than any one I have received Since my last from your Father both by the important information, in it and especially by exciting the tender recollection of that great and good Man, and reviving all my Sensibility of his loss. I miss him every day and almost every hour. It is even a consolation to me that I cannot miss him long.
But I must change the Subject.
To be one of the most indefatigable of Men, both in buissness and Studies, has been an acknowledged Character of Mr Gallatin for the twenty odd years that I have known his name: and while I rejoice that he has left his department in Such Order, I cannot expect his return by Christmas. Negotiations Spin out, and especially those for peace meet with many unforeseen Embarrassments. Forms and Ceremonies, Ettiquette and Feasts and Parties consume time. Such is the World, of which We are and must be a part. As I Presume Mr Gallatin cannot return, I wish that you could take his place, as Sincerely as I rejoiced at the Appointment of your Brother to the Mint.
The Taxes are now indispensible; and as I lament that they were ever repealed, and that in a great measure by Mr Gallatins influence, I must own you have given me a little Sarcastical delight by assuring me that Mr Gallatin has been converted, and convinced of the necessity of reviving them. There is a little Vanity, and I fear Some resentment in this: but to be serious, without vanity or ill nature, I cordially approve of the restoration of the System. Indeed I have never doubted its Utility or necessity for the Defence, Safety and independence of the Nation.
Though I am happy in the improved Posture of our public affairs, yet I rejoice with trembling. We must expect reverses. I am most anxious for the Lakes. Whether We have Wooden Walls or floating Castles on the Ocean or not, We must have them on the inland Waters, till Canada is Ours. One million afloat on those fresh water Seas, will Save ten millions in Armies and Militia and Voluntiers. One Life hazarded by Water will Save twenty on Land. If We are not Sensible of the Utility, Œconomy and Policy of relying on this Arm; our Enemy is fully aware of it, and We Shall feel, We Shall Smart, and to revive an old, but not forgotten expression, We Shall “repent in dust and Ashes” our own improvidence.
It is News to me that New York “has fallen in with Pensilvania and Virginia.” It has been understood here, that N.Y. had returned to New England. I will be very frank with You, “my young friend” as you condescend to call yourself. I have thought for twelve Years, that Pensilvania and N. York, have been impolitick, in devoting themselves So entirely to Virginia. Yet in the present Posture of Affairs and State of Parties, I cannot but wish that the Union of those States may continue and New England join them.
But I want Explanations. Have the Senators of N.Y. joined with P. and V.? have the Representatives of N.Y. joined with those of P. and V.? Has Mr Clinton joined with Mr Monroe. Is Mr Monroe to be V.P. and Mr Clinton P.? Or is Mr Clinton to be P. and Mr Monroe V.P.? How is Mr King disposed of? I care not a farthing how these Puppets are danced, provided the Union be preserved and the Nation defended.
I beg your pardon, I know you cannot and you ought not to answer these questions, without reserve. But you and your Contemporaries ought to be arroused to reflection. This Country is on the brink of a precipice.
The Post has been faithful to me for 12 Years. I belive it will be faithful to you. But you may depend on my Confidence. Be reserved! Be cautious! but be faithful. Excuse the impertinence of Age and believe me / your Friend

John Adams